 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. F. Swick Insulation Co., Inc. and Local 40, Heatand Frost Insulators and Asbestos Workers, AFL-CIO. Case 3-CA-8865January 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 20, 1979, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent and the ChargingParty filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, J. F.Swick Insulation Co., Inc., Delmar, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following as paragraph 2(b):"(b) Upon execution of the foregoing agreement,give said agreement retroactive effect to July 1, 1978,and make such health, welfare, pension, and otherpayments on behalf of those employees in the aboveunit for whom such contributions would have beenmade had Respondent not unlawfully repudiated thesaid collective-bargaining agreement, and make theemployees whole for any loss of wages and benefits,with interest on lost wages, and pay the Union anyloss of dues suffered, with interest thereon, as a resultof Respondent's failure to comply with the collective-bargaining agreement, as provided in the sectionherein entitled 'The Remedy' as modified by theBoard's Decision and Order."2. Substitute the attached notice for that of theAdministrative Law Judge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless the247 NLRB No. 86clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The contract negotiated between the Union and the multiemployerassociation, of which Respondent was a member, contained a valid uniondues-checkoff provision. Respondent, in unlawfully refusing to sign and abideby the terms of the negotiated contract, may have failed to deduct the dues ofemployees who had authorized such action. We find that any failure on thepart of Respondent to deduct the dues was, under these circumstances, aviolation of Sec. 8(aXS) and (1) of the Act. Thus, we adopt the AdministrativeLaw Judge's recommendation that, as part of the remedy for Respondent'sunfair labor practices, Respondent be ordered to pay the Union for any loss ofdues suffered as a result of its failure to comply with the collective-bargainingagreement. In doing so, however, we note that the Administrative Law Judgefailed to include such a provision in the recommended Order. Accordingly, weshall modify the Order to provide for the payment of dues to the Union asrequired under the checkoff provision of the contract.We also note that the Administrative Law Judge failed to provide in hisremedy-though he did include such a provision in his recommendedOrder-that Respondent make those health, welfare, pension, and otherpayments on behalf of unit employees it was obligated to make under theprovisions of the 1978 contract which it unlawfully refused to sign. Wetherefore modify the remedy to require such payments. However, because theprovisions of employee benefit fund agreements are variable and complex, theBoard does not provide at the adjudicatory stage of a proceeding for theaddition of interest at a fixed rate on unlawfully withheld fund payments. Weleave to the compliance stage the cjestion whether Respondent must pay anyadditional amounts into the benefit funds in order to satisfy our "make-whole" remedy. These additional amounts may be determined, dependingupon the circumstances of each case, by reference to provisions in thedocuments governing the funds at issue and, where there are no governingprovisions, to evidence of any loss directly attributable to the unlawfulwithholding action, which might include the loss of return on investment ofthe portion of funds withheld, additional administrative costs, etc., but notcollateral losses. Merryweather Optical Company, 240 NLRB 1213 (1979).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties participated andwere given the opportunity to call, examine, and cross-examine witnesses, it has been found that we haveviolated the National Labor Relations Act in certainrespects. We have been ordered to stop such activity,and to post this notice and to abide by its terms.WE WILL NOT refuse to bargain with Local 40,Heat and Frost Insulators and Asbestos Workers,AFL-CIO, by refusing to sign and implement the1978-80 contract between that Union and theemployer-members of the Insulation ContractorsAssociation of Albany.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act, asamended.WE WILL forthwith sign and implement theabove-mentioned contract and give retroactiveeffect thereto from July 1, 1978.WE WILL make whole any of our employees inthe bargaining unit for any loss of pay or other626 J. F. SWICK INSULATION CO.employment benefits that they may have suffered,and the Union for any loss of dues suffered, byreason of our refusal to sign and implement theaforesaid collective-bargaining agreement, plusinterest.WE WILL make those health, welfare, pension,and other payments on behalf of our employeeswhich we were obligated to make pursuant to theprovisions of the aforesaid contract.J. F. SWICK INSULATION CO., INC.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me in Albany, New York, on July 2 and 3,1979, upon the General Counsel's complaint which allegesgenerally that Respondent violated Section 8(aX5) of theNational Labor Relations Act, as amended, 29 U.S.C. § 151,et seq.. by attempting, untimely, to withdraw from amultiemployer association of which it has been a member.Respondent generally denies that it engaged in anyviolations of the Act, and affirmatively contends that it wasprivileged to withdraw from the multiemployer association,that the Charging Party knew of and acquiesced in Respon-dent's withdrawal from the association, and that, in anyevent, if its withdrawal from the association was violative ofthe Act, such occurred more than 6 months prior to thefiling of the charge herein and is barred by Section 10(b) ofthe Act.Upon the record as a whole, including my observation ofwitnesses, briefs, and arguments of counsel, I hereby makethe following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONRespondent, J. F. Swick Insulation Co., Inc., is a NewYork corporation engaged as an insulation contractor in theinsulation of pipes, boilers, breechings, tanks, and equipmentand related products. During the year preceding the issuanceof the complaint herein, Respondent, in the course andconduct of its business, derived gross revenues in excess of$50,000 from services rendered to other enterprises whichare directly engaged in interstate commerce and/or fromservices it rendered directly outside the State of New York.Respondent admits, and I find, that at all times materialherein it has been an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.' Finding that Respondent was and continues to be a member of theAssociation is the principal issue in the matter and will of course be discussedin more detail below.I This figure is taken from the testimony of Swick. No documentation wasoffered concerning the precise amount of the delinquency; however theUnion's business agent testified that the delinquency exceeded Respondent'sbond of 5.000. Thus I conclude that the delinquency was in the range astestified to by Swick, the precise amount not being critical.II. THE LABOR ORGANIZATION INVOLVEDLocal 40, Heat and Frost Insulators and Asbestos Work-ers, AFL-CIO (herein the Union), is admitted to be, and Ifind is, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent has been in the insulation contracting busi-ness since October 1, 1965. From that time until it joined theInsulation Contractors Association of Albany (herein calledthe Association) in 1970, it had a verbal agreement with theUnion. Thereafter, until the events involved in this matter,Respondent, acting through its president, Joseph Swick,participated in the business of the Association, which wasprimarily to deal with the Union with regard to negotiationand enforcement of collective-bargaining agreements.According to Swick, in 1970 the members of the Associa-tion were Johns-Manville, Armstrong Cork, Robert A.Keasbey Company, and Tri-City Insulation. Subsequent to1970, Armstrong ceased doing business in the Albany areaand Tri-City Insulation was absorbed by Tougher Industries.Thus, during 1978 the members of the Association wereJohns-Manville, Robert A. Keasbey Co., Tougher Indus-tries, and Respondent.'The members of the Association and the Union have beenparties to a number of collective-bargaining agreements thenext to the last of which was entered into on July 14, 1975,effective through June 30, 1978. The current contract wasentered into on July 24, 1978, effective through June 30,1980.Among other things, the collective-bargaining agreementsobligated each of the Association members, includingRespondent, to make certain contributions to various trustfunds, including a pension fund and a welfare fund. In 1977Respondent became delinquent in payments to these fundsin the amount of S1 1,000, which amount it ultimately paid.However, by May 1978 Respondent was again delinquent inpayments to these funds by $6,700.' During the latter part ofMay or early June, Raymond Labonte, the Union's businessagent, confronted Swick with the fact of this delinquencyand demanded payment. Swick apparently paid $1,600 butas of June 3 he continued to owe something in excess of$5,000. Labonte met with Respondent's four union employ-ees and they determined to cease working for Respondent,e.g., go on strike, until Respondent made restitution to thefunds. This fact was communicated to Swick and onMonday, June 5, 1978, Respondent's four union employeesdid not come to work.'On June 5 Swick contacted the president of the Associa-tion, Theodore Reith, the branch manager for the Robert A.Keasbey Co., and told him about the strike. During theThe then in effect collective-bargaining agreement provided that: "Thereshall be no strike or lockouts for any reason during the life of this agreement."However. welfare and pension funds provide: "In addition to any otheractions available to the Union against a defaulting Employer, the Union shallhave the right to strike against any defaulting employer."627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse of their conversation Reith advised Swick that heshould not come to the contract negotiation session theUnion and the Association had set for the next daypresumably in view of these events.In March the Union had notified the Association that itwanted to negotiate a successor collective-bargaining agree-ment. Preparatory to negotiations Swick and other represen-tatives of the Association met on three occasions in Marchand April to discuss bargaining strategy. Among otherthings, Swick contended that the Association should take theposition that there be no increases in wages or fringe benefitsin the successor contract, Swick maintaining that he wasfinancially unable to meet any increases.In any event, Swick participated in the prenegotiationmeetings but at Reith's suggestion did not attend the firstmeeting with the Union on June 6, nor did he attend anysubsequent bargaining sessions. At the first meeting Labonteasked where Swick was, and was told by Reith that he wasnot there. Apparently nothing more was said between theUnion and other members of the Association concerningSwick or his absence from the meetings. Specifically, therewas no suggestion that Swick had withdrawn from theAssociation.Unable to reach an agreement, the Union commencedstriking the Association on July I and continued to strikeuntil the contract was finally presented to and ratified by themembers in late July, the contract being executed on July 24.Shortly following execution of the contract, Reith calledSwick and told him what the terms of the agreement were.Then much later, in late November, presumably after Swickfinally made restitution to the funds, Labonte called him andasked if he wanted to employ any of the Union's people andif he wanted to sign the contract. At that time Swick toldhim that he had some objections to the contract. A meetingwas discussed but apparently never held. In fact, Swick hasnot become a party to the contract and has not abided by itsterms and conditions.Swick contends that on June 30 he caused a letter to bedelivered to the Association in which he stated, inter alia:Please be advised that J. F. Swick Insulation Co., Inc.,hereby withdraws membership in the Insulation Con-tractors Association of Albany, effective immediately.He testified that he directed his secretary, Pat Mosely, todeliver it on June 30. However, the letter was date-stampedas received by Reith's company on July 31, and hesubsequently had copies sent to other members of theAssociation.B. Analysis and Concluding FindingsAt the outset it should be noted that this matter involvesnot what Swick could legally have done, but what he in factdid do and when. Thus, the fundamental fact question hereconcerns when Swick attempted to withdraw from theAssociation and the circumstances attendant at that time.And from this follow the legal conclusions. What he mighthave done at other times forms the basic areas of defense,but is really immaterial.From all the credible evidence I find that Swick did notattempt to withdraw from the Association nor communicatean interest in doing so until late July, following agreementon a new contract between the Association and the Union.I simply do not believe Swick's assertion that his lawyerdrafted the letter of withdrawal in late June which he signedon June 30 and had his secretary deliver to Reith on thatday. First, I found Swick's demeanor to be negative and histestimony evasive. Second, Reith, who has no apparent stakein the outcome of this proceeding, credibly testified that hefirst received the letter at his office and that, as a matter ofcorporate practice, the letter was date-stamped July 31. It isthus substantially probable that the letter was in factdelivered or sent to the Association's president and receivedby him on July 31 rather than on or about June 30. Third,Swick testified that his secretary typed the letter and wasinstructed to deliver it. She is still an employee of Respon-dent but was not called to testify in this matter. From thisfailure I can and do draw the adverse inference that hertestimony would not support the assertions of Swick.Finally, Swick testified, with regard to this very matter, "Iguess I seemed to have misplaced the file and this [copies ofcorrespondence relating to his purported withdrawal fromthe Association] was in the file." Misplacing a file, thusallowing for reliance on memory, is too convenient to becredible.On the other hand it is consistent with Swick's actsthroughout this matter that he would not in fact havedetermined to withdraw from the Association until told byReith the terms and conditions of the new contract. BySwick's admission, his talk with Reith occurred sometimeshortly after the parties agreed to the contract on July 24.From all these factors I conclude that Swick firstattempted to withdraw from the Association in late July1978, and this determination was first communicated to theAssociation on July 31. Swick never personally communicat-ed his determination to the Union, and there is no evidencein this record that the Union ever consented to or acquiescedin Swick's attempted withdrawal from the Association onJuly 3 1.Respondent argues that Swick withdrew from the Associ-ation on June 5 and this was communicated to theAssociation and to the Union when he did not appear for thenegotiation session on June 6. Respondent also argues thatSwick was privileged to withdraw from the Association atthat time because the Union had engaged in a strike inbreach of the current collective-bargaining agreement. Whilethe legality of the Union's strike may be arguable (though Ithink permissible when one considers the language in thetrust documents notwithstanding the prohibitory languagein the contract itself) such is immaterial here. Swick in factdid not withdraw or attempt to withdraw from the Associa-tion following the strike. Nor can his absence from thenegotiation session on June 6 be construed as tantamount towithdrawal. Indeed, he was instructed by the president ofthe Association not to attend the negotiation session presum-ably in view of his trust fund delinquency and the strikeaction by the Union.Multiemployer bargaining is common. Although it is notstatutorily recognized, the Board concluded early on that all628 J. F. SWICK INSULATION CO.parties could consent to bargaining on a multiemployerbasis.'Subsequently, the Board set rules concerning whether andto what extent an employer or union might withdraw froman established multiemployer bargaining arrangement.' Inessence, the Board has held that, prior to the beginning ofnegotiations, either a union or an employer member mightwithdraw its consent upon giving adequate, unequivocal,written notice of its intention to do so. However, oncenegotiations have begun,' then neither a member-employernor the union can withdraw without the consent of the otherparty, except in the event of "unusual circumstances." Therehave followed a number of cases dealing with the question ofwhat constitutes "unusual circumstances."The major thrust of Respondent's argument here is thatunusual circumstances existed which would permit Respon-dent unilaterally to withdraw from the Association evenfollowing the commencement of negotiations for a newcollective-bargaining agreement. The unusual circumstancecontended by Respondent is its unfavorable financial situa-tion, as demonstrated by its delinquency in payments to thefringe benefit funds and Swick's desire that any newagreement hold the line on wages and fringe benefits.The fact that Respondent was in arrears on payments tothe fringe benefit funds does not prove a detrimentalfinancial position. Nor is there any independent evidenceother than the vague assertions by Swick, which I generallydiscredit, to the effect that he was having financial difficul-ties in 1978. The fact of the matter is that in late 1978 Swickin fact paid into the funds the amount of his delinquencies.While a deteriorating financial condition which threatensthe very existence of the member of a multiemployerbargaining association may be such a circumstance as towarrant its withdrawal,'I conclude that this has not beenestablished by sufficient credible evidence.Nor is the fact that the Union engaged in a strike againstSwick on June 5 a circumstance which would justifywithdrawal from the bargaining association. Indeed, theUnion struck the remaining members of the Association 3weeks later, and, in any event, a strike against oneassociation member during the course of negotiations hasnever been considered sufficient justification to withdrawunilaterally from multiemployer bargaining. Respondentcontends that the strike was in effect an impasse and that animpasse in negotiations is a sufficient unusual circumstanceto justify withdrawal. While five circuits have in factadopted this position,' suffice it to say that the Board hasnever acquiesced in these determinations by the circuitcourts and has never held that an impasse in and of itself is asufficient unusual circumstance to justify withdrawal from amultiemployer bargaining association. In any event, thestrike of June 5 was not tantamount to impasse; nor is thereevidence that impasse ever occurred during the course of' Shipowners'Association of the Pacific Coast. 7 NLRB 1002 (1938).'See RetailAssociales Inc., 120 NLRB 388 (1958).' Even accepting Swick's assertion concerning his attempted withdrawal,such occurred on June 30, after negotiations began but less than 6 monthsbefore the charge was filed on December 28. However, as found above, I donot believe he ever attempted to withdraw until late July, which was wellwithin the 10(b) period, as was his subsequent refusal to abide by the contract.'See Hi-Way Billboards Inc., 206 NLRB 22 (1973).' The Second Circuit in N.L.R.B. v. Independent Association of SteelFabricators, Inc., 582 F.2d 135 (2d Cir. 1978), cert. denied 439 US. 1130negotiations even though in order to force its bargainingposition the Union did determine to strike as of July I ratherthan work without a contract. There is no showing that afterJuly I negotiations between the Union and the Associationwould have been unproductive. Indeed, they were produc-tive, and within about 3 weeks the parties had reached anagreement. The history of bargaining, so far as this recordindicates, does not establish that an impasse ever existed.I therefore conclude, based upon the credible evidence ofrecord, that only after negotiations for a new collective-bargaining agreement had commenced did Swick attempt towithdraw from the Association, that such attempt was"untimely and therefore ineffectual to relieve him from theobligations of any agreement that [was] ultimatelyreached,"' and that to remedy this is not barred by Section10(b).Further, I conclude that Respondent's attempted with-drawal from the Association was not with the consent,express or implied, or acquiescence of the Union.Finally, I conclude that there were no special circum-stances here to justify Respondent's untimely attempt towithdraw from the Association. Accordingly, I concludethat, by refusing to execute and abide by the collective-bargaining agreement negotiated on its behalf by theAssociation, Respondent has breached its bargaining obliga-tions in violation of Section 8(a)(5) of the Act.I further conclude that at all material times herein theUnion represented a majority of the employees of Respon-dent as well as of all of the Association members in a unitappropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act as follows:All mechanics and apprentices performing insulationconstruction work as defined in article X of thecollective-bargaining agreement between the Associa-tion and the Union within the geographical jurisdictionof the Union who are employed by the employer-members of the Association, including the Respondent,excluding all office clerical employees, all professionalemployees, guards and supervisors as defined in theAct, and all other employees.The fact that the union members withdrew their servicesfrom Respondent on June 5 pending payment by Swick ofthe delinquencies to the fringe benefit funds does not alterthe Union's status as majority representative of Swick'semployees in the appropriate bargaining unit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurring inconnection with its operations, have a close, intimate, andsubstantial relationship to trade, traffic, and commerce(197q); the Third Circuit in N.L.R.B. v. Beck Engraving Co., Inc., 522 F.2d475 (3d Cir. 1975); the Fifth Circuit in N.L.R.B. v. Hi-Way Billboards. Inc..500 F.2d 181 (5th Cir 1974); the Eighth Circuit in Fairmont Foods Co. v.N.L.R.B.. 571 F.2d 1170(8th Cir. 1972); and the Ninth Circuit in N.L.R.B. v.Associated Shower Door Co.. Inc., 512 F.2d 230 (9th Cir. 1975). In brief, thecircuit courts reason that, absent allowing an employer to withdraw afterimpasse, the union would have two economic weapons (the selective strikeand individual negotiations) whereas the employer would have one (the lock-out), and such a situation is not equitable.NL.R.B. v. John J. Corbetr Press. Inc.. 401 F.2d 673, 675 (2d Cir. 1968).629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action neces-sary to effectuate the policies of the Act. In this connection,Respondent should immediately sign and implement theagreement reached between the Union and the Associationretroactive to July 1, 1978, making its employees whole forany loss of earnings, and the Union for any loss of dues,suffered as a result of its failure to comply with theagreement, with interest only upon loss of wages and uniondues, if any, which Respondent failed to withhold fromemployees' wages in violation of the collective-bargainingagreements as provided for in Florida Steel Corporation, 231NLRB 651 (1977).'Upon the foregoing findings of fact, conclusions of law,and the entire record in this matter, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER"The Respondent, J. F. Swick Insulation Co., Inc., Delmar,New York, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing or refusing to sign and give full effect to theagreement executed on July 24, 1978, between the InsulationContractors Association of Albany and Local 40, Heat andFrost Insulators and Asbestos Workers, AFL-CIO.(b) Failing or refusing, upon request, to bargain collective-ly with the above-named labor organization as the exclusivecollective-bargaining representative of its employees in theabove-described appropriate unit.o See, generally, Isis Plumbing Heating Co.. 138 NLRB 716 (1962), andFitzpatrick Elecric. Inc., 242 NLRB 739 (1979)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action:(a) Forthwith sign and implement the agreement executedon July 24, 1978, between the Association and the Unioninsofar as it applies to employees of Respondent in theabove-described bargaining unit.(b) Upon execution of the foregoing agreement, give itretroactive effect to July 1, 1978, and make such health,welfare, pension, and other payments on behalf of thoseemployees in the above unit for whom such contributionswould have been made had Respondent not unlawfullyrepudiated the said collective-bargaining agreement, andmake the employees whole for any loss of wages andbenefits, with interest on lost wages and nonwithheld uniondues, as provided for in the remedy section above.(c) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the backpay due under the terms of this Order.(d) Post at its place of business in Albany, New York,copies of the attached notices marked "Appendix."" Copiesof said notice, on forms provided by the Regional Directorfor Region 3, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it fr 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."630